DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 08/02/2022.
In the application claims 1-13, 15-20 are pending. Claim 14 has been canceled.
Applicant’s arguments with respect to amended claims 1, 9 and 15-17 were fully considered; however, the arguments are not persuasive. Applicant argues, “Smithson is a reference directed to specifically to particular functions to be executed, not on original equipment, but on the new multi-function units that Smithson provides. Knauff and Pederson are similarly directed to emergency lighting devices rather than alteration of passenger car OEM lighting.” Simthson teaches, “[a]lthough the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036. There is no suggestion in Knauff reference that the installation of the lightheads is after market, much less, explicitly only aftermarket, as suggested by the applicant. With respect to Pederson, although Pederson discusses the “replacement of the defective component;” however, that does not suggest or imply that Pederson’s replacement equipment is not manufactured by the OEM.
Previously Examiner stated: Smithson states, “[t]he light emitting diodes forming a given array 39 are preferably activated in unison. However, they could also be activated in selected groups in a timed manner to create desired flash patterns.” See ¶ 0027. Therefore, it is Examiner’s position that the Smithson’s microprocessors (61, 63) are causing the turn signals to be activated in a timed manner to create desired flash patterns. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Smithson teaches, “[t]he light units are used in pairs of a left unit and a right unit. The processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012. Therefore, the microprocessors (61, 63) are causing the exact same turn signals to strobe if the strobe switch 42 is activated.
With respect to Knauff, Examiner did not relying on Knauff to teach a system where the flashing lights (e.g., turn signal lights) are also made to strobe. Primary reference Smithson already teaches to flash the light 3, 4 lights that are also made to strobe. Smithson does not exactly show the front left and right turn signal indicators, nonetheless, one of ordinary skilled in the art to knows that for decades vehicles sold in this country comprises front left and right turn signal indicators that operate in unison with the rear left and right turn signal indicators. Knauff was cited to show set of turn signal lights  visible on the exterior of the vehicle including a left front turn indicator, a left rear turn indicator, a right front turn indicator, and a right rear turn indicator operating simultaneously. Smithson does not explicitly teach flashing or strobing the signal lights in front of the vehicle; nonetheless, in an analogous art, Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle. Knauff teaches, “Lamp monitor LED pattern 18 consists of LEDs which correspond to and visually represent the simultaneous operation of the ‘A’, ‘B’ and ‘C’ lightheads on the vehicle.” Col. 9 lines 25-30. 
With respect to Knauff, previously Applicant argued, “Knauff does not strobe turn signal indicators, even if Knauff's lightheads may include some strobing lights…” and “do not teach strobing of a set of turn signal lights that include all four corners of a vehicle.” Examiner stated: Examiner’s understating that Applicant is arguing that even though “Knauff's lightheads may include some strobing lights” … “Knauff does not strobe turn signal indicators” that are used to flash turn signal lights. First, claim 1 is claiming “turn indicator” and it would be reasonable for the Examiner to interpret that a turn indicator may have multiple lamps or LEDs, one for flashing and one for strobing. However, let us assume <<strictly arguendo>> that “turn indicator” of claim 1 is equivalent to the LED or single lighting element, as stated in claims 9 and 17. With this interpretation, The primary reference, Smithson teaches, “[t]he processors of the light units are programmed to detect signals on the turn, auxiliary, and mode terminals and to provide particular illumination patterns in response to the signals, or combination of signals, so detected… The processor of a light unit receiving a turn signal also communicates an appropriate mode signal to the other light unit, causing it to cease any flash patterns it is generating, unless it also is also receiving a turn signal, thus indicating activation of the hazard flashers. In a similar manner, the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern” See ¶ 0014. Therefore, See Fig, Smithson shows that the LED Array 39 is activated in response to the turn signal, hazard signal, or strobe signal is redacted. Smithson teaches, “[t]he steady level provided to a given unit 80 by the backup switch 36 or strobe switch 42, or the pulsating levels of a turn signal, are sufficient to operate the internal processor 61 or 63 and the LED array 39” See ¶ 0030. Therefore, the exact same lamp is being activated in response to the strobe and turn signal. The only thing Smithson fails to show is the front left and right turn signal indicators, nonetheless, one of ordinary skilled in the art to knows that for decades vehicles sold in this country comprises front left and right turn signal indicators that operate in unison with the rear left and right turn signal indicators. Applicant is requested not to suggest that Smithson system would not be able to perform the same operation on front turn indicators and LED, as shown by Knauff. Therefore, Examiner is citing a new prior art, in an effort to put all arguments to rest. 
In an analogous art, Pederson teaches, “principal advantage of the present invention is the provision of an LED light source which is flexible and which may easily replace existing illumination devices used as turn signals” See ¶ 0047. Pederson teaches, “the controller 50 may control warning signal lights 200 independently of one another such that each warning signal lamp 200 is capable of producing light signals which are independent and/or different from those produced at another location about an emergency vehicle 104. For example, a front left turn signal may produce a red colored light while simultaneously a front right turn signal may produce an amber colored light and a right rear turn signal may produce a green colored light and a left rear turn signal may produce a blue colored light… It should also be noted that the controller 50 may simultaneously illuminate all LED warning signal lamps 200 to produce a flashing or strobe light which may be particularly useful in certain emergency situations.” See ¶ 0157. It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson-Knauff and have all turn signal lights strobe as suggested by Pederson in ¶ 0157, in effort to, simultaneously illuminate all LED warning signal lamps 200 to produce strobe light, “which may be particularly useful in certain emergency situations”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-11, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), and further in view of Pederson (US 20050237219 A1). 
Consider claim 1, a method for implementing strobing illumination of original equipment turn signal light on an exterior of a vehicle comprising: accessing a microprocessor (61, 63) associated with the vehicle and having operative control over the set of original equipment turn signal lights  (3, 4) visible on the exterior of the vehicle, (Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “[t]he controllers 61 and 63 are preferably programmed microprocessors or microcontrollers.” See ¶ 0028. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Simthson teaches, “[a]lthough the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036.).

With respect to, the original equipment set of turn signal lights being operable by the microprocessor to display left and right signals in response to manipulation of a signal light stalk in the vehicle, (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Simthson teaches, “[a]lthough the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036.)

With respect to, to act as hazard flasher lights in response to a hazard light switch inside the vehicle, Smithson teaches, “if the hazard switch 34 is operated, one processor will be activated first, because of timing tolerances within the unit circuitry of the units 3 and 4, and possibly different lengths of wiring to the units 3 and 4. In any case, the processors 61 and 63 will both enable their LED arrays 39.” See ¶ 0033)

With respect to, providing instructions for execution by the microprocessor causing the microprocessor to respond to a request for strobing of the set of original equipment turn signal lights  by flashing each of the set of turn signal lights  at a rate exceeding a rate that the microprocessor flashes any of the set of turn signal lights as left or right turn signals, (Smithson teaches, “the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern which alternates from one light unit to the other.” See ¶ 0014. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Smithson teaches, “[t]he light units are used in pairs of a left unit and a right unit. The processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012).

With respect to, set of turn signal lights  (3, 4) visible on the exterior of the vehicle, the turn signal lights visible on the exterior of the vehicle consisting of a left front turn indicator, a left rear turn indicator, a right front turn indicator, and a right rear turn indicator, Smithson does not explicitly teach flashing or strobing the signal lights in front of the vehicle; nonetheless, in an analogous art,  Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle.
Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson and strobe the lamp in the front of the vehicle in an effort to notify the traffic at the front of the vehicle of the emergency situation as suggested by Knauff col. 4 line 63- col. 5 line 5. 
Claim 1 is claiming “the turn signal lights visible on the exterior of the vehicle consisting of a left front turn indicator, a left rear turn indicator” and it would be reasonable for the Examiner to interpret that a “turn indicator” may have multiple lamps or LEDs, one for flashing and one for strobing. However, let us assume <<strictly arguendo>> that “turn indicator” of claim 1 is equivalent to the LED or single lighting element, as stated in claims 9 and 17. With this interpretation, Smithson teaches, “[t]he processors of the light units are programmed to detect signals on the turn, auxiliary, and mode terminals and to provide particular illumination patterns in response to the signals, or combination of signals, so detected… The processor of a light unit receiving a turn signal also communicates an appropriate mode signal to the other light unit, causing it to cease any flash patterns it is generating, unless it also is also receiving a turn signal, thus indicating activation of the hazard flashers. In a similar manner, the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern” See ¶ 0014. Therefore, See Fig, Smithson shows that the LED Array 39 is activated in response to the turn signal, hazard signal, or strobe signal is redacted. Smithson teaches, “The steady level provided to a given unit 80 by the backup switch 36 or strobe switch 42, or the pulsating levels of a turn signal, are sufficient to operate the internal processor 61 or 63 and the LED array 39” See ¶ 0030. Therefore, the exact same lamp is being activated in response to the strobe and turn signal. The only thing Smithson fails to show is the front left and right turn signal indicators, nonetheless, one of ordinary skilled in the art to knows that for decades vehicles sold in this country comprises front left and right turn signal indicators that operate in unison with the rear left and right turn signal indicators. Nonetheless, in an effort to put all arguments to rest, Pederson teaches, “principal advantage of the present invention is the provision of an LED light source which is flexible and which may easily replace existing illumination devices used as turn signals” See ¶ 0047. Pederson teaches, “the controller 50 may control warning signal lights 200 independently of one another such that each warning signal lamp 200 is capable of producing light signals which are independent and/or different from those produced at another location about an emergency vehicle 104. For example, a front left turn signal may produce a red colored light while simultaneously a front right turn signal may produce an amber colored light and a right rear turn signal may produce a green colored light and a left rear turn signal may produce a blue colored light… It should also be noted that the controller 50 may simultaneously illuminate all LED warning signal lamps 200 to produce a flashing or strobe light which may be particularly useful in certain emergency situations.” See ¶ 0157. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson-Knauff and have all turn signal lights strobe as suggested by Pederson in ¶ 0157, in effort to, simultaneously illuminate all LED warning signal lamps 200 to produce strobe light, “which may be particularly useful in certain emergency situations”.

Consider claim 9, a method for implementing strobing illumination of original equipment turn signal lights visible on an exterior of a vehicle comprising: accessing a microprocessor having operative control over the original equipment turn signal lights visible on an exterior of a vehicle, the original equipment turn signal lights including a light emitting diode (LED) visible on a left, rear corner of the vehicle, and an LED visible on a right, rear corner of the vehicle, (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “[t]he controllers 61 and 63 are preferably programmed microprocessors or microcontrollers.” See ¶ 0028. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Simthson teaches, “[a]lthough the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036.)

With respect to, the operative control including: flashing a first subset of the original equipment turn signal lights including the LED visible on the right, rear corner of the vehicle at a first flash rate to indicate a right turn of the vehicle; flashing a second subset of the original equipment turn signal lights including the LED visible on the left, rear corner of the vehicle at the first flash rate to indicate a left turn of the vehicle, Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4.

With respect to, flashing all of the original equipment turn signal lights at the first flash rate to indicate a hazard, Smithson teaches, “if the hazard switch 34 is operated, one processor will be activated first, because of timing tolerances within the unit circuitry of the units 3 and 4, and possibly different lengths of wiring to the units 3 and 4. In any case, the processors 61 and 63 will both enable their LED arrays 39.” See ¶ 0033)

With respect to, providing the microprocessor additional instructions to flash all of the original equipment turn signal lights at a second flash rate that is perceptibly faster than the first flash rate in response a strobe signal from the vehicle, (Smithson teaches, “the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern which alternates from one light unit to the other.” See ¶ 0014. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Smithson teaches, “[t]he light units are used in pairs of a left unit and a right unit. The processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012).

With respect to, vehicle turn signals including a light emitting diode (LED) visible on a left, front corner of a vehicle, an LED visible on a right, front corner of the vehicle, Smithson does not explicitly teach flashing or strobing the signal lights in front of the vehicle; nonetheless, in an analogous art,  Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle.
Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson and strobe the lamp in the front of the vehicle in an effort to notify the traffic at the front of the vehicle of the emergency situation as suggested by Knauff col. 4 line 63- col. 5 line 5. 

With respect to, strobe signal from a wiring harness of the vehicle, Smithson teaches, “[t]he backup terminal of the left side unit is connected to wiring for the backup lamp, and the strobe terminal of the right side unit is connected to a manually operated strobe switch mounted for operation by the vehicle driver”  See ¶ 0013. Smithson teaches, “auxiliary terminal 56 of the left light unit 3 is connected to wiring for the backup lamps 21, while the auxiliary terminal 56 of the right light unit 4 is connected to the strobe switch 42.” See ¶ 0026. Knauff teaches, “the transmission of high voltages through the entire length of a vehicle’s wiring harness by locating strobe light power supplies proximate to each strobe lighthead.” Col. 4 lines 22-25.

With respect to, “first subset of the plurality of vehicle lights including the LED visible on the right, front corner of the vehicle and the plurality of vehicle lights including the LED visible on the left, front corner of the vehicle” Smithson teaches, “The steady level provided to a given unit 80 by the backup switch 36 or strobe switch 42, or the pulsating levels of a turn signal, are sufficient to operate the internal processor 61 or 63 and the LED array 39” See ¶ 0030. Therefore, the exact same lamp is being activated in response to the strobe and turn signal. The only thing Smithson fails to show is the front left and right turn signal indicators, nonetheless, one of ordinary skilled in the art to knows that for decades vehicles sold in this country comprises front left and right turn signal indicators that operate in unison with the rear left and right turn signal indicators. Nonetheless, in an effort to put all arguments to rest, Pederson teaches, “principal advantage of the present invention is the provision of an LED light source which is flexible and which may easily replace existing illumination devices used as turn signals” See ¶ 0047. Pederson teaches, “the controller 50 may control warning signal lights 200 independently of one another such that each warning signal lamp 200 is capable of producing light signals which are independent and/or different from those produced at another location about an emergency vehicle 104. For example, a front left turn signal may produce a red colored light while simultaneously a front right turn signal may produce an amber colored light and a right rear turn signal may produce a green colored light and a left rear turn signal may produce a blue colored light… It should also be noted that the controller 50 may simultaneously illuminate all LED warning signal lamps 200 to produce a flashing or strobe light which may be particularly useful in certain emergency situations.” See ¶ 0157. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson-Knauff and have all turn signal lights strobe as suggested by Pederson in ¶ 0157, in effort to, simultaneously illuminate all LED warning signal lamps 200 to produce strobe light, “which may be particularly useful in certain emergency situations”.

Consider claim 2, the method of claim 1, wherein the instructions for execution by the microprocessor are provided by a wired connection, Smithson teaches, “[t]he controllers of the pair of units are interconnected and are additionally connected to the turn signal wiring, the backup signal wiring, and to a manually operated switch.” See Abstract. Smithson teaches, “[e]ach controller 910 is connected through switch sensor circuitry 912 to a manually operated cab switch 914 which is mounted in a cab of a vehicle on which the system 900 is installed. The cab switch 914 is connected to the vehicle battery 915 and when closed applies a detectable signal to the switch sensor 912. Additionally, the cab switch 914 is connected internally within the light unit 902 or 904 to the LED switch sets 908 and provide operating power to the LED array 906 when the LED switches 908 are activated. The switch sensor 912 provides level shifting between the battery voltage and the voltage required by the controller 910, which is a programmed microprocessor or microcontroller.” See ¶ 0008.

Consider claim 4, the method of claim 1, wherein the request for strobing originates from the hazard light switch, Smithson teaches, “[t]he light units are used in pairs of a left unit and a right unit. The processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012).

Consider claim 5, the method of claim 1, wherein the request for strobing originates from a strobe switch, Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.”

Consider claim 10, the method of claim 9, wherein the additional instructions are provided via a wired link to the microprocessor, See rejection of claim 2. 

Consider claim 11, the method of claim 10, wherein the wired link to the microprocessor comprises a vehicle wiring harness of the vehicle, Smithson teaches, “[t]he backup terminal of the left side unit is connected to wiring for the backup lamp, and the strobe terminal of the right side unit is connected to a manually operated strobe switch mounted for operation by the vehicle driver” See ¶ 0013. Smithson teaches, “auxiliary terminal 56 of the left light unit 3 is connected to wiring for the backup lamps 21, while the auxiliary terminal 56 of the right light unit 4 is connected to the strobe switch 42.” See ¶ 0026. Knauff teaches, “the transmission of high voltages through the entire length of a vehicle’s wiring harness by locating strobe light power supplies proximate to each strobe lighthead.” Col. 4 lines 22-25.

Consider claim 15, the method of claim 10, wherein the additional instructions to flash all of the original equipment vehicle turn signal lights at a second flash rate that is perceptibly faster than the first flash rate in response a strobe signal from a wiring harness of the vehicle further comprise instructions for receiving the strobe signal via a switch connected to the wiring harness, Smithson teaches, “the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern which alternates from one light unit to the other.” See ¶ 0014. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), in view of Pederson (US 20050237219 A1), and further in view of Edwards (US 2010/0134271 A1).
Consider claim 3, the method of claim 1, wherein the instructions for execution by the microprocessor are provided by a wireless connection, in an analogous art, Edwards teaches, “the microprocessor and transceiver 88 will provide an output to the gate of FET 94 which connects in-vehicle driver warning light 96 to providing a visual indication of a potential hazard in the area to the driver.” See ¶ 0047. Edwards teaches, “hazard warning light 100 is provided with an antenna 102 which can detect the wireless hazard warning signal broadcast by the main hazard warning system 78.” See ¶ 0049.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Knauff-Pederson and substitute one known communication medium with another, per the US Supreme Court’s decision of KSR v Teleflex, this is simple substitution of one known element with another. 

Consider claim 13, the method of claim 9, wherein accessing the microprocessor occurs wirelessly, See rejection of claim 3.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), in view of Pederson (US 20050237219 A1), and further in view of Wasilewski (US 6,744,359 B1).
Consider claim 6, the method of claim 1, wherein the request for strobing originates from a vehicle safety system, Wasilewski teaches, “the vehicle emergency warning system according to the present invention, installed in an automobile. The system comprises a strobe light 1, a control unit 2, control indicator or lamp 3…” See Col. 4 lines 3-6. Wasilewski teaches, “another secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Smithson-Knauff-Pederson and have “a microcontroller-based vehicle emergency warning system is provided comprising a high energy, flashing strobe light which is disposed in the vehicle so as to face following traffic” as suggested by Wasilewski, See col 3 lines 12+, secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40, and “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16; therefore, “a high energy strobe light is used to warn following traffic of an emergency situation.” See Wasilewski Col. 2 lines 51-67. The “high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 line 20-26.

Consider claim 16, the method of claim 10, wherein the additional instructions to flash all of the original equipment vehicle turn signal lights at a second flash rate that is perceptibly faster than the first flash rate in response a strobe signal from a wiring harness of the vehicle further comprise instructions for receiving the strobe signal from a vehicle safety system, Wasilewski teaches, “the vehicle emergency warning system according to the present invention, installed in an automobile. The system comprises a strobe light 1, a control unit 2, control indicator or lamp 3…” See Col. 4 lines 3-6. Wasilewski teaches, “another secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40.

Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), in view of Pederson (US 20050237219 A1), and further in view of Fazi (US 2014/0149025 A1).
Consider claim 7, the method of claim 1 wherein the microprocessor comprises a body control module of the vehicle, Specification defines body control module as “any electronic or electromechanical mechanical device with control or programmable control (whether or not reprogrammable) over the signal lights or hazard lights of a car is considered a BCM.” See ¶ 0056. Although, examiner is not permitted to read the specification into the claims. (Knauff teaches, central control module 24, that can control or programmable control (whether or not reprogrammable) over the signal lights or hazard lights of a vehicle. Nonetheless, in an analogous art, Fazi teaches, “[a]n aftermarket remote start module 160 is installed in the vehicle 110 and is in digital communication with the vehicle 110 through a data bus interface 162, which is interfaced through the vehicle data bus network 120.” See ¶ 0020. Fazi teaches a CAN bus 120, “a vehicle 110 having data bus network 120 in electronic communication with various vehicle devices associated with starting of an automobile.” See ¶ 0018. Fazi further teaches, “[u]pon selection from memory 164 of the start engine data command by the controller 165 the command is sent 320 to the vehicle data bus 120 for receipt by the body control module of the vehicle to initiate engine start” See ¶ 0027 and Fig. 1).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Knauff-Pederson and have interface connected to vehicle data bus that can converts analog signals generated by aftermarket systems to digital signals that can be utilized to control devices in the vehicle, as suggested by Fazi, in an effort to make “an aftermarket remote vehicle … system that is easily configurable to allow for the use of a factory installed …” system.

Consider claim 8, the method of claim 1, wherein the instructions for execution by the microprocessor are provided by an auxiliary chip in communication with the microprocessor, (Specification defines “an auxiliary chip 1604 that may contain memory and instructions for proper timing of the hazard lights” See ¶ 0094 of the PG PUB.) Fazi teaches, “[t]he module memory 164 stores a plurality of OEM data command signals. The command signals can be programmed into memory at the aftermarket manufacturer or are flashed to memory connecting to the internet or by using any other hand held electronic programmer, cell phone or computer. It is also contemplated that the command signal can be learned from monitoring data traffic on the vehicle data bus 120.” See ¶ 0021. 

Consider claim 12, the method of claim 11, wherein the wired link to the microprocessor further comprises a controller area network bus (CANBUS), Fazi teaches a CAN bus 120, “a vehicle 110 having data bus network 120 in electronic communication with various vehicle devices associated with starting of an automobile.” See ¶ 0018.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), in view of Pederson (US 20050237219 A1), and further in view of Ekchian (US 2010/0225465 A1).

Consider claim 17, a method for implementing strobing illumination on an exterior of a vehicle comprising: providing a microprocessor; programming and connecting the microprocessor to flash a plurality of original equipment vehicle lights at a first flash rate, the original equipment vehicle lights including vehicle turn signal lights including a light element visible on a left, rear corner of the vehicle, and light element visible on a right, rear corner of the vehicle in response to receipt of a flash signal, (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “[t]he controllers 61 and 63 are preferably programmed microprocessors or microcontrollers.” See ¶ 0028. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Simthson teaches, “[a]lthough the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036.)

 With respect to, providing additional instruction to the microprocessor for strobing the light element visible on the left, rear corner of the vehicle, and the light element visible on the right, rear corner of the vehicle together at a strobe rate perceptibly faster than the first flash rate in response to receipt of a strobe signal, (Smithson teaches, “the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern which alternates from one light unit to the other.” See ¶ 0014. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Smithson teaches, “[t]he light units are used in pairs of a left unit and a right unit. The processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012).

With respect to, a plurality of vehicle lights including vehicle turn signal lights including a light element visible on a left, front corner of a vehicle, a light element visible on a right, front corner of the vehicle, Smithson does not explicitly teach flashing or strobing the signal lights in front of the vehicle; nonetheless, in an analogous art,  Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle.
Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson and strobe the lamp in the front of the vehicle in an effort to notify the traffic at the front of the vehicle of the emergency situation as suggested by Knauff col. 4 line 63- col. 5 line 5. 

With respect to, “a plurality of vehicle lights including vehicle turn signal lights including a light element visible on a left, front corner of a vehicle, a light element visible on a right, front corner of the vehicle,” Smithson teaches, “[t]he steady level provided to a given unit 80 by the backup switch 36 or strobe switch 42, or the pulsating levels of a turn signal, are sufficient to operate the internal processor 61 or 63 and the LED array 39” See ¶ 0030. Therefore, the exact same lamp is being activated in response to the strobe and turn signal. The only thing Smithson fails to show is the front left and right turn signal indicators, nonetheless, one of ordinary skilled in the art to knows that for decades vehicles sold in this country comprises front left and right turn signal indicators that operate in unison with the rear left and right turn signal indicators. Nonetheless, in an effort to put all arguments to rest, Pederson teaches, “principal advantage of the present invention is the provision of an LED light source which is flexible and which may easily replace existing illumination devices used as turn signals” See ¶ 0047. Pederson teaches, “the controller 50 may control warning signal lights 200 independently of one another such that each warning signal lamp 200 is capable of producing light signals which are independent and/or different from those produced at another location about an emergency vehicle 104. For example, a front left turn signal may produce a red colored light while simultaneously a front right turn signal may produce an amber colored light and a right rear turn signal may produce a green colored light and a left rear turn signal may produce a blue colored light… It should also be noted that the controller 50 may simultaneously illuminate all LED warning signal lamps 200 to produce a flashing or strobe light which may be particularly useful in certain emergency situations.” See ¶ 0157. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson-Knauff and have all turn signal lights strobe as suggested by Pederson in ¶ 0157, in effort to, simultaneously illuminate all LED warning signal lamps 200 to produce strobe light, “which may be particularly useful in certain emergency situations”.

Smithson teaches, programming the microcontroller to flash the light element visible on the left, rear corner of the vehicle together at the first flash rate, while leaving the light element visible on the right, rear corner of the vehicle dark, in response to receipt of a left turn signal;  programming the microcontroller to flash the light element visible on the right, rear corner of the vehicle together at the first flash rate, while leaving the light element visible on the left, rear corner of the vehicle dark, in response to receipt of a right turn signal, Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4.

With respect to, programming the microcontroller to flash the light element visible on the left, front corner of the vehicle and the light element visible on the left, while leaving the light element visible on the right, front corner of the vehicle dark, in response to receipt of a left turn signal; programming the microcontroller to flash the light element visible on the right, front corner of the vehicle and the light element visible on the right, rear corner of the vehicle together at the first flash rate, while leaving the light element visible on the left, front corner of the vehicle and the light element visible on the left, rear corner of the vehicle dark, in response to receipt of a right turn signal, in an analogous art, “if a right turn is selected by the driver, electric current flows through the left closed contacts into flasher 16. Pulses emerge therefrom and flow through the right closed contacts of the ganged switches 14R into lead 18R. Lead 18R transmits the pulses to the right front and right rear turn signal lamps 20R which begin flashing. Upon completion of the right turn, the control signal stalk automatically returns to a neutral position, which opens both pairs of the ganged switch contacts 14R to terminate pulse generation and flashing of lamps 20R.” See ¶ 0013. “when a left turn in to be made, the turn signal stalk is pushed to the opposite position which closes the contact pairs of ganged switches 14L to transmit electric current to flasher 16. Pulses emerge from flasher 16 into lead 22L which transmits the pulses to the left front and left rear turn signal lamps 24L to begin flashing such lamps. After completion of the left turn, automatic opening of the contacts: of ganged switches 14L terminates pulse generation and flashing.” See ¶ 0014.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Knauff-Pederson and selectively turn on the right front with the right rear turn indicator and turn on the left front with the left rear turn indicator in an effort to indicate the intention of the vehicle operator to the other road users. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), in view of Pederson (US 20050237219 A1), in view of Ekchian (US 2010/0225465 A1), and further in view of Edwards (US 2010/0134271 A1).
Consider claim 18, the method of claim 17, wherein the additional instructions are provided to the microprocessor wirelessly, See rejection of claim 3.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), in view of Pederson (US 20050237219 A1), in view of Ekchian (US 2010/0225465 A1), and further in view of Salter (US 2012/0043888 A1).
Consider claim 19, the method of claim 17, wherein the additional instruction are part of a reprogramming of a body control module of the vehicle that includes the microprocessor, in an analogous art, Salter teaches, “the light source 110 can be configured once at the time of manufacturing the vehicle 100 based upon the vehicle or vehicle model and the selected at least partially transparent material 108. Thus, the same light source 110 can be configured for all vehicles 100, and the light emitting characteristics of the light source 110 can be configured during manufacturing of the vehicle 100 by programming or activating/de-activating one or more executable software routines on the controller 111. However, it should be appreciated by those skilled in the art that the controller 111 can be re-programmed or otherwise control the light source 111 to alter the light emitting characteristics after manufacturing the vehicle 100 is complete.” See ¶ 0032.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Knauff-Pederson-Ekchain and allow the controller 111 to be re-programmed and control the light source 111 to alter the light emitting characteristics, i.e. strobing disclosed by Smithson, after manufacturing the vehicle 100 is complete, as suggested by Salter. 

Consider claim 20, the method of claim 17, wherein the step of programming and connecting the microprocessor is part of an initial programming of a body control module during manufacture of the vehicle, and the step of providing additional instructions is a part of a reprogramming of the body control module, Salter teaches, “the light source 110 can be configured once at the time of manufacturing the vehicle 100 based upon the vehicle or vehicle model and the selected at least partially transparent material 108. Thus, the same light source 110 can be configured for all vehicles 100, and the light emitting characteristics of the light source 110 can be configured during manufacturing of the vehicle 100 by programming or activating/de-activating one or more executable software routines on the controller 111. However, it should be appreciated by those skilled in the art that the controller 111 can be re-programmed or otherwise control the light source 111 to alter the light emitting characteristics after manufacturing the vehicle 100 is complete.” See ¶ 0032.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shank et al. (US 20170072835 A1) teaches, “using the arrangement of FIG. 11 because the microcontroller 37 may simply be reprogrammed to change the characteristic of the pulse width modulated power signal for any one of the drivers to alter the resulting intensity of any lighting elements controlled through that driver. Changing the pulse width modulation value, for example, for each row or column of lighting elements (e.g., LEDs) allows for varying the brightness or light intensity at any location across a vehicle accessory control interface without requiring the resistor replacement technique” See ¶ 0050. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683